COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:      William Solomon Lewis v. The State of Texas

Appellate case number:    01-13-00458-CR

Trial court case number: 59246

Trial court:              239th District Court of Brazoria County

        Appellant’s Motion for Reconsideration of his Motion to Correct the Court’s
Interpretation of the Notice of Appeal is DENIED. It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                   Acting individually


Date: March 5, 2014